 

Exhibit 10.1

AMENDMENT LETTER

To:

BANK OF AMERICA, NATIONAL ASSOCIATION, a national banking association organized
and existing with limited liability under the laws of the United States of
America as Facility Agent

Attention:

Ms Wynnie Lam

18 February 2020

Dear Sir or Madam

MGM CHINA HOLDINGS LIMITED (the Company) – HK$9,750,000,000 revolving credit
facility agreement dated 12 August 2019 between, among others, the Company and
Bank of America, National Association, a national banking association organized
and existing with limited liability under the laws of the United States of
America, as facility agent (the Facility Agent) (the Facility Agreement)

1

INTRODUCTION

We refer to the Facility Agreement.  Terms defined in the Facility Agreement
have, unless otherwise defined in this letter, the same meaning when used in
this letter.

2

REQUEST FOR AMENDMENT

 

(a)

The Finance Parties are aware of the current developing medical emergency
relating to the novel coronavirus and, in particular, the closure of the casinos
ordered by the Chief Executive of the Macau SAR on 4 February 2020.

 

(b)

In the light of this, we request Majority Lenders consent to the amendments to
the Facility Agreement that are set out in Schedule 1 to this letter (the
Amendments) and that you provide us with the outcome of such consent process no
later than 5.00 p.m. Hong Kong time on 6 March 2020. The Amendments will become
effective on the date of your countersignature of this letter pursuant to clause
25.1(a) (Procedure) of the Facility Agreement indicating that they have been
consented to by the Majority Lenders (such date being the Effective Date).

3

CONSENT FEE

In consideration for its agreement to the Amendments, each Lender that provides
written consent (in the form of an email) to the Facility Agent to the
Amendments at any time up to and including the point at which Majority Lenders
consent to the Amendments is obtained, subject always to such point being not
later than 5pm Hong Kong time on 6 March 2020 will, within five business days
from the Effective Date, be paid a fee in an amount equal to 0.15 per cent of
the aggregate amount of that Lender’s Commitment immediately prior to the
Effective Date.

For the avoidance of doubt, any consent received after the Facility Agent has
obtained Majority Lenders consent shall not be entitled to any consent fee.

For the purpose of this paragraph 3 (Consent Fee):

 

(a)

the point at which Majority Lenders consent to the Amendments is obtained means
the time on the relevant day at which the Facility Agent receives in its inbox
the consent (in the form of an email) from the first Lender whose share in the
outstanding Loans (if any) and whose undrawn Commitments, when aggregated with
the shares in the outstanding Loans (if any) and the undrawn Commitments of all
other Lenders that have previously provided their written consent to the
Amendments, results in the Majority Lender threshold being met.

 

--------------------------------------------------------------------------------

 

 

(b)

Any determination of the time at which a Lender’s email consent has been
received by the Facility Agent will be based on the time shown on the email that
is received by the Facility Agent.

 

(c)

Any dispute as to the time at which a Lender’s email consent has been received
will be determined by the Company in its sole and absolute discretion.

4

MISCELLANEOUS

 

(a)

This letter is a Finance Document

 

(b)

This letter and any non-contractual obligations arising out of or in connection
with it are governed by English law.  Clause 37 (Enforcement) of the Facility
Agreement shall apply in respect of any dispute arising out of or in connection
with this letter or any non-contractual obligation arising out of or in
connection with this letter as if references in clause 37 (Enforcement) of the
Facility Agreement to “Finance Document” or “Finance Documents” were references
to this letter.

 

(c)

This letter may be executed in any number of counterparts which when taken
together shall be deemed to constitute one and the same letter.

 

Yours faithfully,

By: [g5gfwbu4zese000001.jpg]

For

MGM CHINA HOLDINGS LIMITED

On counterpart

We confirm pursuant to clause 25.1(a) (Procedure) of the Facility Agreement that
the Amendments are agreed to by the Majority Lenders and become effective on the
date set out below.

By: [g5gfwbu4zese000002.jpg]

For

BANK OF AMERICA, NATIONAL ASSOCIATION, a national banking association organized
and existing with limited liability under the laws of the United States of
America as Facility Agent (for itself and the other Finance Parties) acting on
the instructions of the Majority Lenders

Date: 09 April 2020

 

--------------------------------------------------------------------------------

 

SCHEDULE 1

AMENDMENT

 

1.

Leverage Ratio

Clause 17.3 (Leverage Ratio) of the Facility Agreement is to be deleted in its
entirety and replaced with the following:

“17.3Leverage Ratio

The Company must ensure that, on each Accounting Date set out in the column
entitled ‘Accounting Date’ in the table below, the Leverage Ratio does not
exceed the ratio set out opposite the relevant Accounting Date in the column
entitled ‘Leverage Ratio’ (if any) in the table below:

 

Accounting Date

Leverage Ratio

31 December 2019

4.50:1.00

31 March 2020

6.00:1.00

30 June 2020 / 30 September 2020 /
31 December 2020 / 31 March 2021

Not applicable

Each Accounting Date occurring on and after 30 June 2021

4.50:1.00

2.

Interest Coverage Ratio

Clause 17.4 (Interest Coverage Ratio) of the Facility Agreement is to be deleted
in its entirety and replaced with the following:

“17.4Interest Coverage Ratio

The Company must ensure that on each Accounting Date set out in the column
entitled ‘Accounting Date’ in the table below, the Interest Coverage Ratio is
not less than the ratio set out opposite the relevant Accounting Date in the
column entitled ‘Interest Coverage Ratio’ in the table below:

 

Accounting Date

Interest Coverage Ratio

31 December 2019

2.50:1.00

31 March 2020

2.50:1.00

30 June 2020

1.25:1.00

30 September 2020

1.25:1.00

31 December 2020

1.25:1.00

31 March 2021

1.25:1.00

Each Accounting Date occurring on and after 30 June 2021

2.50:1.00

 

 